UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/14 (Unaudited) CORPORATE BONDS AND NOTES (89.4%) (a) Principal amount Value Advertising and marketing services (0.6%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $1,050,000 $1,081,500 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 2,350,000 2,050,375 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,935,000 2,051,100 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 540,000 557,550 Automotive (1.3%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 1,810,000 2,049,825 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8 1/4s, 2021 535,000 604,550 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8s, 2019 665,000 732,331 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,310,000 1,355,850 Navistar International Corp. sr. notes 8 1/4s, 2021 2,574,000 2,696,265 Schaeffler Finance BV company gauranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 210,000 326,458 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $853,000 953,228 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 565,000 649,750 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,975,000 1,999,688 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,080,000 1,233,900 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 490,438 Basic materials (8.1%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 549,000 588,116 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 2,190,000 2,784,038 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 1,415,000 1,475,138 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 3,045,000 3,064,031 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,079,000 2,237,524 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,280,000 2,433,900 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 965,000 962,588 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,935,000 3,162,463 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,312,170 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 1,240,000 1,329,900 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,575,000 1,657,688 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 1,385,000 1,426,550 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,660,000 1,776,200 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 540,000 532,170 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,375,000 1,426,563 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 965,000 1,025,313 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 211,000 217,858 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 211,000 217,330 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 930,000 1,025,325 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,121,000 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 755,000 822,950 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 270,000 271,350 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,520,000 2,759,400 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 990,000 1,207,800 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 1,045,000 1,080,269 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,020,000 1,048,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,145,000 2,236,163 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,915,000 2,163,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 635,000 700,881 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,120,000 2,159,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,130,000 994,400 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 919,225 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 250,000 274,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 2,505,000 2,598,938 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 550,000 566,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,535,000 2,927,925 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,705,000 1,892,550 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 685,000 731,238 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,799,000 1,924,930 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 956,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 485,000 481,363 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,030,000 1,158,750 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 814,000 839,438 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,925,000 2,066,969 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,905,000 2,095,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 560,000 624,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 680,000 741,200 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,060,000 1,073,250 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,210,000 1,258,861 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 915,000 1,015,650 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 124,775 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 270,000 296,325 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 190,000 195,225 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,820,000 3,200,642 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 425,000 459,000 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,775,000 1,917,000 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 715,000 734,663 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 351,450 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 2,650,000 2,603,625 Broadcasting (3.0%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 843,238 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 3,395,000 3,564,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,535,000 1,661,638 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,753,025 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,760,000 1,900,800 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,832,475 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,160,000 2,354,400 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 625,000 662,500 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,610,000 2,812,275 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 1,850,000 1,956,375 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 655,000 658,275 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 995,000 1,029,825 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 2,605,000 2,738,506 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,010,000 1,118,575 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,368,000 2,631,440 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 700,000 775,250 Building materials (1.2%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,472,200 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 640,000 686,400 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 715,000 775,775 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 1,592,000 1,779,060 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,300,000 2,530,000 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,160,000 2,381,400 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,475,000 1,652,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 424,000 528,232 Capital goods (6.2%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,631,000 5,024,635 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 3,900,000 4,494,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 541,406 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 817,800 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,395,000 1,473,469 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 1,915,000 2,029,900 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 585,000 592,313 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 841,825 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,270,000 2,519,700 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 1,360,000 1,336,200 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 595,000 633,675 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 1,730,000 1,405,625 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,555,000 1,609,425 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,010,000 1,078,175 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 2,863,000 3,768,061 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 2,695,000 2,856,700 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,865,000 2,779,050 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 920,000 940,700 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,295,000 2,501,550 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 250,000 265,000 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 390,000 414,375 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,085,963 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,850,000 1,933,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,165,000 3,560,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 682,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 218,500 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,670,000 1,781,556 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 825,000 1,215,613 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $1,530,000 1,683,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,215,000 1,315,238 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,550,000 2,683,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 520,000 557,960 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 1,230,000 1,300,725 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 990,000 1,002,375 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,100,000 2,249,625 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 1,410,000 1,392,375 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 770,000 798,875 Coal (0.6%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,410,000 1,180,875 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,100,000 2,283,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 2,085,000 2,176,219 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 550,000 620,125 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 225,000 243,563 Commercial and consumer services (2.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,350 2,365 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 645,000 649,031 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 940,000 1,076,300 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 3,590,000 4,106,063 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,755,000 1,891,013 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 2,285,000 2,370,688 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 2,430,000 2,490,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,330,000 2,481,450 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,945,000 2,178,400 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,340,000 2,603,250 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 940,000 965,850 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 1,631,332 1,733,290 Communication services (10.2%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,190,000 1,419,075 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 553,425 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 607,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,655,000 1,766,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 3,115,000 3,115,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 155,000 169,338 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 808,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 2,115,000 2,056,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,633,838 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 1,905,000 2,019,300 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 391,875 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 2,815,000 2,885,375 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,710,000 1,928,025 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,525,000 3,727,688 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,242,800 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,600,000 1,880,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,605,000 1,797,600 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,655,000 1,915,663 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,920,625 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 1,800,000 2,034,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,289,925 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 3,330,000 3,617,213 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 6,380,000 6,866,475 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,359,738 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 297,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 455,000 495,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 655,000 692,663 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 (United Kingdom) 740,000 760,350 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 740,000 778,850 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,110,000 1,204,350 NII International Telecom SCA144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,225,000 851,375 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,370,000 1,387,125 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 965,598 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $1,890,000 2,137,444 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,433,135 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 800,000 853,000 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 1,465,000 1,541,913 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,548,188 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 1,305,000 1,528,481 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 560,000 611,100 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,775,000 3,399,375 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 4,045,000 4,479,838 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 2,955,000 3,235,725 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 280,000 302,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 753,206 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,055,000 2,191,144 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 650,000 693,875 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,422,000 2,567,320 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,310,238 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 799,017 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 340,000 336,343 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $2,573,000 2,605,163 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 3,500,000 4,007,500 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 250,000 365,255 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,489,288 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 582,313 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) 703,618 731,763 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,290,000 1,477,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,425,000 1,539,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 855,000 842,175 Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,925,000 2,045,313 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 97,875 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 119,900 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,120,000 1,215,200 Consumer staples (6.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,430,000 1,265,550 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 775,200 763,572 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 3,629,000 3,937,465 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 545,200 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 705,000 712,050 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 945,000 937,913 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 1,075,000 1,108,351 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 600,875 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 840,000 863,100 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 475,000 451,250 Claire's Stores, Inc. 144A sr. notes 9s, 2019 2,150,000 2,262,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 460,600 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,135,000 2,417,888 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,655,000 1,832,913 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 1,795,000 1,732,175 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 380,000 371,450 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,930,000 2,077,163 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 2,017,575 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,521,000 3,855,495 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,514,050 Elizabeth Arden, Inc. 144A sr. unsec. notes 7 3/8s, 2021 1,375,000 1,471,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,173,191 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 2,130,000 2,124,675 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 609,188 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 1,705,000 1,803,038 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 945,000 1,001,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 507,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 540,000 591,300 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 2,465,000 2,606,738 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 505,000 536,563 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 4,040,000 4,444,000 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 2,181,000 2,360,933 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,300,000 1,415,375 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 180,000 195,975 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 1,385,000 1,395,388 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 2,395,000 2,395,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 571,006 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,780,000 3,197,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 499,513 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,347,713 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 360,000 370,800 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,250,000 1,315,625 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,165,000 1,322,275 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 865,000 916,900 Energy (oil field) (1.2%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,185,000 1,238,325 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 1,700,000 1,806,250 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,365,000 1,474,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,785,000 1,869,788 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,505,000 2,693,853 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,410,000 1,441,725 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 900,000 840,943 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 487,988 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 347,750 Entertainment (1.3%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,365,000 1,574,869 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,075,000 1,088,438 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 273,806 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 960,356 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 480,000 482,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 227,950 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 160,000 178,400 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 1,720,000 1,780,200 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 640,000 664,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 955,500 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,570,000 1,585,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 340,000 348,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,925,000 2,961,563 Financials (9.7%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,700,000 1,806,250 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 996,000 1,039,575 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,000,000 1,260,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 983,813 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,300,000 2,783,000 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,331,000 1,587,218 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,905,000 2,453,259 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 1,780,000 1,753,300 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,885,000 2,016,950 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 285,000 285,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 975,000 1,014,000 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 887,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,684,800 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 660,000 671,550 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,454,475 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,140,000 2,327,250 Citigroup, Inc. unsec. sub. notes 1.686s, 2019 EUR 565,000 771,447 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,820,000 1,729,000 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 965,000 1,030,138 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 858,800 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,675,000 1,465,625 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,140,000 1,182,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,010,000 3,326,050 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,770,000 3,005,450 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,800,000 2,050,403 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 658,782 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 1,885,000 1,983,963 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 2,940,000 3,101,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,895,000 1,932,900 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 1,440,000 1,612,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,025,000 1,142,875 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,052,450 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 3,442,249 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) $640,000 692,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 780,000 819,000 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 550,000 547,938 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 956,813 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 880,000 886,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,620,000 1,534,950 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 719,250 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,365,000 1,433,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 1,275,000 1,361,063 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 910,000 953,225 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 2,390,000 2,485,600 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,915,000 2,077,775 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,160,000 2,176,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,584,000 1,552,320 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 935,000 1,019,150 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,300,000 1,300,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,850,000 4,090,625 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,010,000 1,040,343 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 2,680,000 3,172,450 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,415,000 3,743,694 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,262,550 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,375,000 1,405,938 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 2,493,000 2,555,325 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,950,000 2,130,375 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,365,000 1,371,825 Gaming and lottery (2.1%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 2,680,000 2,606,300 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 545,000 556,581 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,224,750 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,385,000 1,321,297 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $655,000 676,288 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 900,000 981,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,243,756 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 4,228,496 4,778,200 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 2,395,000 2,335,125 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,196,000 1,309,620 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,310,000 3,458,950 Health care (8.0%) CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 305,000 315,675 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 365,000 388,269 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,945,000 2,008,213 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,480,000 1,557,700 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,296,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 1,645,000 1,714,913 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 1,695,000 1,807,294 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,125,000 2,292,344 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,909,950 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,365,000 2,062,818 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $1,780,000 1,846,750 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 1,365,000 1,445,194 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 625,000 694,375 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,347,000 1,387,410 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 890,717 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,078,000 1,201,970 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 760,000 786,600 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 692,000 743,035 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,416,913 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,665,000 1,748,250 HCA, Inc. sr. notes 6 1/2s, 2020 5,040,000 5,682,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 475,600 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,980,000 3,240,750 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 1,030,000 1,066,050 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,565,000 1,674,550 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 795,000 850,650 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 770,000 862,400 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,402,000 2,450,040 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,710,000 4,303,600 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 955,000 1,105,413 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 930,000 973,013 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,015,000 1,110,156 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,055,438 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 2,380,000 2,576,350 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 575,000 615,250 Service Corp. International/US sr. notes 7s, 2019 660,000 701,250 Service Corp. International/US sr. notes 7s, 2017 205,000 230,369 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,182,944 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 1,430,000 1,455,025 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,184,625 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,205,938 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 825,000 822,938 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 1,455,000 1,436,813 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,070,000 2,292,525 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 2,800,000 3,010,000 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,140,000 1,285,122 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 272,813 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,574,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 305,900 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 780,000 826,800 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 1,790,000 1,973,475 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 2,385,000 2,486,363 Homebuilding (2.2%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 690,000 765,900 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 754,000 776,620 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,845,000 1,960,313 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 915,000 938,790 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 355,000 372,750 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,665,000 1,756,575 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 435,000 474,150 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,545,000 1,475,475 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 845,000 862,956 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,910,000 2,065,188 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,355,000 1,361,775 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,396,025 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,140,000 1,225,500 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 193,500 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 980,000 1,046,150 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 316,000 348,390 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 710,000 710,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 910,000 905,450 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,805,000 1,990,013 Lodging/Tourism (1.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 990,000 1,038,263 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,733,000 1,862,975 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 450,000 452,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,235,000 2,542,313 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 587,163 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,110,000 1,226,550 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,440,000 1,720,800 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 1,049,963 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 360,000 396,900 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 2,070,000 2,054,475 Media (0.3%) Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,680,000 1,755,600 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 777,000 786,713 Oil and gas (10.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 980,000 1,046,150 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,780,000 1,931,300 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,710,000 1,744,200 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 1,405,000 1,436,613 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 2,473,000 2,621,380 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,099,050 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 1,290,000 1,438,350 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,535,000 1,749,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,900,000 2,080,500 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 220,000 248,600 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 736,973 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $820,000 943,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 470,000 505,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,749,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,720,000 1,874,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 970,000 1,011,225 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,280,000 1,344,000 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,410,000 1,050,450 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 2,730,000 2,866,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,354,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 888,938 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,127,000 1,135,453 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,880,000 2,966,400 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 1,625,000 1,755,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 4,129,000 4,201,258 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 390,000 411,938 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 580,000 614,800 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 625,000 710,938 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,380,000 3,760,250 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 525,000 539,438 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 4,680,000 4,878,900 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,835,000 1,935,925 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,000,000 1,030,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,451,250 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 373,500 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 316,756 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,142,400 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 730,000 777,450 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 930,000 1,004,400 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 2,230,000 2,419,550 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,660,000 4,764,850 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,560,000 1,723,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 696,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 659,200 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,650,000 2,809,000 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,205,000 1,241,150 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 1,445,000 1,488,350 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,875,000 3,191,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 690,000 721,050 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 3,090,000 3,433,763 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 415,000 438,863 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,520,000 1,651,480 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 2,315,000 2,494,413 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 766,838 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 748,650 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 298,900 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,845,000 1,955,700 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 3,405,000 3,685,913 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,226,973 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 399,391 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 945,000 961,538 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,270,000 2,437,413 Publishing (0.2%) Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 925,000 948,125 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,175,000 1,227,875 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,087,038 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 582,013 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 1,565,000 1,678,463 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 968,000 968,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 640,000 609,600 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,705,000 1,896,813 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 2,355,000 2,290,238 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 705,000 738,488 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,090,000 2,340,800 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 685,000 717,538 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 1,965,000 2,028,863 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 3,315,000 3,443,456 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,245,000 2,413,375 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 910,000 975,975 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,226,925 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,025,000 2,116,125 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 935,250 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 925,000 945,813 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 1,493,000 1,407,153 Technology (4.6%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,665,000 1,758,656 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 3,275,000 3,487,875 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,410,000 1,335,975 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 4,245,000 4,213,163 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 875,000 955,938 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,885,000 4,642,575 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 6,115,000 6,634,775 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 5,000 5,419 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,710,000 1,945,125 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 2,850,000 3,049,500 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 805,000 861,350 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 1,040,000 1,042,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,637,963 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 1,870,000 1,982,200 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,160,000 1,348,500 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 1,620,000 1,721,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 717,000 702,660 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,320,000 1,379,400 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,455,000 3,476,594 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,040,000 1,111,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 950,000 1,047,375 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 687,000 752,265 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,218,225 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 180,000 204,300 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 180,000 196,650 Transportation (1.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,200,000 5,525,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,052,000 2,226,420 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,205,000 2,404,112 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,780,000 1,960,225 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,380,000 1,393,800 Utilities and power (3.8%) AES Corp. (VA) sr. unsec. notes 8s, 2020 520,000 611,000 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,255,000 2,672,175 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,476,338 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 640,200 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,779,000 1,988,033 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 450,000 477,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 370,000 379,250 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,630,000 1,838,673 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 2,290,000 2,467,475 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,311,602 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 748,397 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 765,000 988,987 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,690,000 2,797,600 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 560,000 582,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,097,000 1,253,323 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,085,000 1,167,731 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 484,825 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,825,000 3,262,875 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,280,000 1,216,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 751,100 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 391,400 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 990,000 994,950 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,015,000 3,346,650 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 293,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,665,000 1,731,600 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,121,100 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 945,000 883,575 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 376,322 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 548,506 Total corporate bonds and notes (cost $838,526,513) SENIOR LOANS (5.4%) (a) (c) Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $950,000 $967,813 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 835,000 860,551 Lonestar Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,255,000 1,286,375 Consumer cyclicals (2.3%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 203,180 204,551 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 475,200 478,566 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 4,677,740 4,470,165 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 1,818,623 1,825,443 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 4,299,000 4,217,624 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 498,750 498,906 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,062,850 1,013,162 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 2,468,813 2,496,587 ROC Finance, LLC bank term loan FRN 5s, 2019 1,225,000 1,192,844 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,724,988 3,861,572 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 1,433,801 1,470,840 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 955,000 953,806 Consumer staples (0.5%) BJ's Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 650,000 666,385 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,115,000 1,110,819 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 999,281 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 905,450 911,670 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 815,000 828,244 Energy (1.0%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,395,000 2,484,813 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 440,000 456,500 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 1,861,317 1,883,586 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 605,425 612,740 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,430,000 2,466,450 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,584,000 1,591,355 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,088 1,090 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 324,908 334,350 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,605,000 2,581,120 Health care (0.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,217,700 1,220,744 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,395,000 1,406,552 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 876,688 878,600 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,268,928 1,269,458 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 208,976 209,717 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 435,000 444,788 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) 1,950,000 1,925,625 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 4,223,299 2,942,584 Total senior loans (cost $53,162,771) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 $1,101,000 $889,058 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 1,563,000 2,277,096 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 939,000 1,877,413 Total convertible bonds and notes (cost $4,330,804) SHORT-TERM INVESTMENTS (3.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 34,631,415 $34,631,415 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, October 16, 2014 (SEGSF) $770,000 769,623 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, August 21, 2014 (SEGSF) 245,000 244,913 Total short-term investments (cost $35,645,785) TOTAL INVESTMENTS Total investments (cost $931,665,873) (b) FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $20,461,895) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/16/14 $451,080 $467,324 $16,244 Euro Sell 3/19/14 4,006,969 3,933,510 (73,459) Barclays Bank PLC British Pound Sell 3/19/14 3,165,382 3,089,474 (75,908) Credit Suisse International Euro Sell 3/19/14 290,549 278,738 (11,811) Deutsche Bank AG Euro Buy 3/19/14 1,854,690 1,837,316 17,374 Euro Sell 3/19/14 1,854,690 1,841,413 (13,277) JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/16/14 475,888 493,200 17,312 Euro Buy 3/19/14 1,373,246 1,368,306 4,940 Euro Sell 3/19/14 1,373,246 1,358,834 (14,412) State Street Bank and Trust Co. Canadian Dollar Sell 4/16/14 1,234,786 1,280,104 45,318 Euro Sell 3/19/14 2,316,672 2,273,779 (42,893) UBS AG Euro Buy 3/19/14 568,816 566,427 2,389 Euro Sell 3/19/14 568,816 558,317 (10,499) WestPac Banking Corp. Canadian Dollar Sell 4/16/14 1,075,735 1,115,153 39,418 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $988,554,659. (b) The aggregate identified cost on a tax basis is $933,023,373, resulting in gross unrealized appreciation and depreciation of $49,797,632 and $5,439,692, respectively, or net unrealized appreciation of $44,357,940. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $43,646,708 $61,785,185 $70,800,478 $5,518 $34,631,415 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $98,180 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $153,044 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $28,989. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $5,043,567 $— Corporate bonds and notes — 883,666,519 — Senior loans — 53,025,276 — Short-term investments 34,631,415 1,014,536 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(99,264) $— Totals by level $— $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $142,995 $242,259 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $27,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note “(d)” above, and for borrowing transactions associated with securities sold short, if applicable, see the “Short sales of securities” note above. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $16,244 — —- $17,374 $22,252 $45,318 $2,389 $39,418 $142,995 Total Assets $16,244 $— $— $17,374 $22,252 $45,318 $2,389 $39,418 $142,995 Liabilities: Forward currency contracts# $73,459 $75,908 $11,811 $13,277 $14,412 $42,893 $10,499 $— $242,259 Total Liabilities $73,459 $75,908 $11,811 $13,277 $14,412 $42,893 $10,499 $— $242,259 Total Financial and Derivative Net Assets $(57,215) $(75,908) $(11,811) $4,097 $7,840 $2,425 $(8,110) $39,418 $(99,264) Total collateral received (pledged)##† $— $(18,994) $(9,995) $— $— $— $— $— $(28,989) Net amount $(57,215) $(56,914) $(1,816) $4,097 $7,840 $2,425 $(8,110) $39,418 $(70,275) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
